Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim set filed on 22 AUGUST 2022 has been considered.  Current pending claims are Claims 1-20, Claims 17-20 are new; Claims 12-15 are withdrawn.  Current pending claim are Claims 1-11 and 16-20 and are considered on the merits below. 
Response to Amendment
Applicant’s arguments, see REMARKS, filed 22 AUGUST 2022, with respect to the objection to the specification and the 112 rejections have been fully considered and are persuasive.  The objection to the specification and the 112 rejections has been withdrawn. 
Response to Arguments
Applicant's arguments filed 22 AUGUST 2022 have been fully considered but they are not persuasive.
In response to the Applicant’s assertion that the applied reference to DAI does not teach : a reusable part to receive a container of an agent, the reusable part reusable for a plurality of diagnostic tests; a disposable part detachably attached to the reusable part and comprising a sample collector to collect a target sample; the Examiner respectfully disagrees. 
As previous characterized in the Office Action, the Examiner has interpreted the lower housing 203 to read on the ‘reusable part’ while the test element 207 has been interpreted to read on the ‘container’. 
As seen in Figure 2, as reproduced by the Applicant: 

    PNG
    media_image1.png
    265
    346
    media_image1.png
    Greyscale

The lower part 203 receives the test element(s) 207, and the test element receives a fluid sample and has a reagent thereon, [0031] and is used for the detection of an analyte of interest, [0034].  Using the broadest reasonable interpretation, a container is an object that can be used to hold or transport something.  The test element(s) 207 is an object to hold and/or transport a fluid sample.  The lower part 203 is part of a housing which can be reused.  While Applicant asserts that DAI states that the sample collector is formed by joining together an upper housing 205 and lower housing 203, these parts are ‘fitted together’… ‘through the use of snap tabs’.  In other embodiment, the snap tabs and receiving hold may be replaced by other suitable methods such  as threading connection.  This suggests that the device can be disassembled and reused, including the absorbent members and test elements.  Applicant is remined that the mere presence of alternatives is insufficient for the purposes of a teaching away argument.  The CAFC stated that “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed....” (see MPEP § 2143.03(VI), quoting In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004)). Also, a statement that a particular combination is not a preferred embodiment does not teach away absent clear discouragement of that combination (see In re Fulton, 391 F.3d at 1199-1200).
Regarding Applicant’s assertion in regards to the characterization of the absorbent member 213 is not detachably attached to the reusable part; the Examiner disagrees.  As seen in Figure 2, the absorbent member 213 is part of overall sample collector base 209 that connects with the handle by snap tabs.  As stated above, in other embodiment, the snap tabs and receiving hold may be replaced by other suitable methods such  as threading connection, [0030].  This suggests that the device can be disassembled and reused, including the absorbent members and test elements.  Applicant is remined that the mere presence of alternatives is insufficient for the purposes of a teaching away argument.  The CAFC stated that “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed....” (see MPEP § 2143.03(VI), quoting In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004)). Also, a statement that a particular combination is not a preferred embodiment does not teach away absent clear discouragement of that combination (see In re Fulton, 391 F.3d at 1199-1200).
While the base 209 can be detached, the absorbent member 213 can also be detected and replace, which reads on; a disposable part detachably attached to the reusable part.
Applicant’s arguments, see REMARKS, filed 22 AUGUST 2022, with respect to the rejection to Claim 2 and 16 have been fully considered and are persuasive.  The rejection to Claim 2 and 16 have been withdrawn. 
In response to the assertion to Claim 9, Applicant asserts that the combination of reference do no suggest the claimed invention, however, Claim 8, from which Claim 9 depends from is rejected because "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  
Applicant is further reminded that an "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  The claim language as recited in Claim 9 is directed towards how the claimed apparatus is intended to be employed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, 7, 10 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DAI, CN 1828307 A, submitted on the Information Disclosure Statement on 28 NOVEMBER 2018; Foreign Patent Documents Cite No. 3.
The Examiner has obtained a machine translation of the DAI reference from https://worldwide.espacenet.com.  The rejection below is based off of the translation that is attached with this Office Action. 
Applicant’s invention is drawn towards a device, a diagnostic device. 
Regarding Claim 1, the reference DAI discloses a diagnostic device, abstract, [0028], Figure 1, device 100, comprising: a reusable part to receive a container of an agent, Figure 2, lower housing 203 is reusable to receive a test element 207 that has a reagent loading area, [0029-0032], the reusable part a plurality of diagnostic tests, Figure 2, [0013, 0043], lower housing 203 has at least one test element (for more than one diagnostic test); a disposable part detachably attached to the reusable part, Figure 2, handle portion sample collector 102 (only consisting of the upper and lower housings 203/205 are the reusable) and the lower portion of the sample collector 102 (comprising the absorbent member 213 is the disposable part), [0029, 0035, 0043]; and a tester comprising a fluid channel to transport the agent to combine the fluid agent and the target sample to form a fluid combination, and to use the fluid combination to diagnose a condition of the target sample, Figure 2 and 5, channel 503, [0029], [0032-0034].
Additional Disclosures Included are: Claim 2: wherein the diagnostic device of claim 1, wherein the agent comprises a buffer, Examiner’s Note: "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935)., and the diagnostic device further comprises a pack of a reagent in solid form, wherein the pack when punctured allows for mixing of the reagent and the buffer to provide a liquid mixture, and wherein the tester is to combine the liquid mixture with the target sample to form the fluid combination, [0043], locked position sample is squeezed out and compressed again.; Claim 7: wherein the diagnostic device of claim 1, wherein the agent comprises a reagent, [0031, 0032]. Examiner’s Note: "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).; Claim 10: wherein the diagnostic device of claim 1, wherein the agent in the reusable part comprises a first reagent, and the tester is to perform a first type of diagnostic test of a fluid combination of the target sample and the first reagent, and wherein: the reusable part further includes a second reagent different from the first reagent, and the tester is to mix the second reagent and the target sample to form a second mixture, and to use the second mixture to perform a second type of diagnostic test different from the first type of diagnostic test, [0031-0034], strips may have specific binding molecules and reagents for performing immunoassays, matrix may have a sample loading area, a reagent or label area, and a detection area.; and Claim 16: wherein the diagnostic device of claim 1, wherein the container of agent is a container of liquid agent that is fluidly connected by the reusable part to the tester, [0032] test element is a test strip with a matrix, having a loading area, [0029], Figure 2 and 5. Examiner’s Note: "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  The instant claim defined what form the agent is in and does not structurally modify the claimed invention.; Claim 17: wherein the diagnostic device of claim 1. wherein the container of agent is removable from the reusable part, [0030, 0031], The CAFC stated that “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed....” (see MPEP § 2143.03(VI), quoting In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004)). Also, a statement that a particular combination is not a preferred embodiment does not teach away absent clear discouragement of that combination (see In re Fulton, 391 F.3d at 1199-1200).; Claim 18: wherein the diagnostic device of claim 1, wherein the container of agent comprises a replaceable cartridge, [0030, 0031], The CAFC stated that “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed....” (see MPEP § 2143.03(VI), quoting In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004)). Also, a statement that a particular combination is not a preferred embodiment does not teach away absent clear discouragement of that combination (see In re Fulton, 391 F.3d at 1199-1200).; and Claim 19: wherein the diagnostic device of claim 1, wherein the reusable part is reusable for a plurality of diagnostic tests on different target samples, [0031, 0032, 0034]. The CAFC stated that “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed....” (see MPEP § 2143.03(VI), quoting In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004)). Also, a statement that a particular combination is not a preferred embodiment does not teach away absent clear discouragement of that combination (see In re Fulton, 391 F.3d at 1199-1200).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-6, 8, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over DAI and further in view of ATHANSIOU, US Publication No. 2017/0106371 A1. 
Regarding Claims 3-6, the reference DAI discloses the claimed invention but is silent in regards to wherein the tester further comprises a chip, a controller and a heater.  
The ATHANSIOU reference discloses a diagnostic device, Figure 1, abstract, comprising: a reusable part, Figure 1, analyzer 110, [0105], a disposable part detachably attached to the reusable part, Figure 1 and 15, 16, cartridge 80, [0168], and comprising a sample collector to collect a target sample, Figure 1, swab 1 to taking sample and a target sample, [0105]; and a tester comprising a fluid channel to transport the agent to combine the fluid agent and the target sample to form a fluid combination, Figure 15, sample port 84,  [0168-0171], and to use the fluid combination to diagnose a condition of the target sample, [0106]. 
The ATHANSIOU reference further discloses the wherein the tester comprises a chip comprising microfluidic channels through which the target sample and the agent are able to flow, the chip to draw the agent from the container and the target sample from the sample collector, Figure 12, [0186] and wherein the chip is part of the disposable part, Figure 12, [0166-0169].
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the DAI reference’s tester with a chip as taught by ATHANSIOU for detecting nucleic acids, proteins, or other molecules on an array so sensor on the chip. 
The ATHANSIOU reference further discloses the wherein the tester comprises a controller and the controller is part of the reusable part or the disposable part. [0047, 0184]. 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the DAI reference’s tester with controller as taught by to control the timing or reaction of between the reagents and fluid.  
Regarding Claim 8, the DAI reference disclose the claimed invention but is silent in regards to wherein the agent comprises a buffer.
Examiner’s Note: "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
The ATHANSIOU reference further discloses agent is a buffer, [0106, 0110, 0148]. 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the DAI reference so that the agent comprises a buffer for use in nucleic acid amplification, [0113]. 
Additional Disclosure Included is Claim 9: wherein the diagnostic device of claim 8, wherein the reusable part is to further receive a container including a reagent, wherein the tester is to mix the buffer and the target sample by ejecting the buffer into a chamber that contains the target sample, to produce a mixture of the buffer and the target sample, wherein the sample collector is to draw the mixture of the buffer and the target sample from the chamber, and wherein the tester is to further: combine the mixture of the buffer and the target sample with the reagent to form a fluid combination of the buffer, the target sample, and the reagent, and test the fluid combination of the buffer, the target sample, and the reagent to diagnose the health condition, DAI [0043].
Regarding Claim 11, the DAI reference discloses the claimed invention but is silent in regards to wherein the tester further comprises a  heater.  
The ATHANSIOU reference further disclose the tester further comprises a heater to heat the fluid combination of the agent and the target sample, Figure 12, [0184, 0186]. 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the DAI reference’s tester with a heater to control the timing of the reaction between reagents in the wax and the fluid, ATHANSIOU [0184].  
Allowable Subject Matter
Claims 2 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claim limitations regarding the device comprises a pack of solid reagent to be punctures, the disposable part further comprises a sensor to measure a characteristic of the target sample.  These structural limitation are not found or suggested in the applied art or in combination with other art.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        f